      Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 1 of 13



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

FREDERICK KLORCZYK, JR., as co-administrator : CIVIL ACTION NO. 3:13-cv-00257-JAM
of the Estate of Christian R. Klorczyk, et al., :
                                                :
                               Plaintiffs,      :
                                                :
vs.                                             :
                                                :
SEARS, ROEBUCK AND CO., et al.,                 :
                                                :
                               Defendants.      : NOVEMBER 20, 2018


          REPLY TO PLAINTIFFS’ OPPOSITION TO MOTION FOR
     SUMMARY JUDGMENT ON PLAINTIFFS’ PUNITIVE DAMAGES CLAIM
        Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 2 of 13



I.     INTRODUCTION — THE PLAINTIFFS OPPOSITION SHOWS THAT THERE
       IS NO ISSUE OF MATERIAL FACT THAT THEY CANNOT PREVAIL ON
       THEIR PUNITIVE DAMAGES CLAIM

       The Plaintiffs’ Opposition (ECF No. 306) makes it clear that they cannot come forward

with evidence sufficient to allow a jury to find that the Defendants acted with the necessary

recklessness in making and selling Craftsman 50163 jack stands, which they must do in order to

carry the burden of proving their punitive damages claim. They have identified exactly four

pieces of evidence to argue that there is a question of material fact as to whether the Defendants

consciously disregarded the serious false engagement risk that ratchet-and-pawl jack stands

purportedly pose: (1) the Bowles claim; (2) the Raymond claim; (3) the Hastedt claim; and (4)

the fact that competitors’ jack stand manuals told users to make sure that the pawl was engaged

with the ratchet bar. None of these items are even admissible on the recklessness claim, let alone

sufficient to allow a jury to find that the Defendants engaged in “extreme” and “highly

unreasonable” conduct in the face of a “high degree of danger,” as needed to allow the Plaintiffs

to recover punitive damages. The three cited claims are readily distinguishable, failing the

“substantial similarity” standard and failing to demonstrate false engagement, and the point

about competitors’ manuals is speculative and irrelevant.      The Defendants are accordingly

entitled to summary judgment the punitive damages claim.

II.    THE FOUR PIECES OF EVIDENCE CITED BY THE PLAINTIFFS TO
       ESTABLISH RECKLESSNESS ARE NEITHER ADMISSIBLE NOR
       SUFFICIENT TO ALLOW A REASONABLE JURY TO FIND IN THEIR FAVOR

       The Plaintiffs do not dispute that the jack stands at issue complied with the ASME-PALD

guidelines, nor do they dispute that there are no publications even mentioning false engagement,

but they argue that this does not matter. The crux of the Plaintiffs’ entire argument is that a

question of material fact exists regarding whether the Defendants were aware that false
        Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 3 of 13



engagement, and the attendant crush hazard, was a serious risk posed by ratchet-and-pawl jack

stands. They claim the Defendants knew of this alleged serious danger because of three prior

jack stand incidents, involving claimants named Bowles, Raymond, and Hastedt. Since, the

Plaintiffs bear the burden of proving their punitive damages claim at trial, they must come

forward with evidence sufficient to support a reasonable jury finding in their favor of the

recklessness element, and mere speculation and conjecture cannot defeat the Defendants’

Motion. See, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson, 477 U.S.

242, 249 (1986); Harlen Assocs. v. Inc. Vill. or Mineola, 273 F.3d 494, 499 (2d Cir. 2001).

       As a threshold matter, if the claims on which the Plaintiffs rely to carry their burden are

not “substantially similar” to the present case, then they are inadmissible on summary judgment.

As the Plaintiffs themselves acknowledge, in deciding whether a motion for summary judgment

should be granted, a district court may consider only admissible evidence. See Major League

Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008); Nora Beverages, Inc. v.

Perrier Group of Am., Inc., 164 F.3d 736, 746 (2d Cir. 1998). Building on that foundation, the

Defendants’ motion laid out several decisions supporting the well-established principal that only

prior incidents meeting the “substantial similarity” standard are admissible. See, e.g., Lidle v.

Cirrus Design Corp., 505 Fed. Appx. 72, 74-75 (2d Cir. 2012).

       Nevertheless, the Opposition argues that substantial similarity is not entirely necessary,

since these incidents show that the Defendants were aware of false engagement, even if these

claimants were not injured in the same way that the decedent in this case was injured.

Examining the underlying facts of each claim, however, it is apparent that none of these claims

gave the Defendants notice of the supposed serious risk posed by false engagement.




                                                2
          Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 4 of 13



         Furthermore, the Plaintiffs’ reliance on a competitor’s jack stand manual to substantiate

the claim of false engagement is entirely speculative and unpersuasive. The cited manual does

not mention false engagement, and it is actually remarkably similar to the Craftsman 50163

manual — this evidence likewise fails to support the Plaintiffs’ punitive damages claim.1

    A. The Plaintiffs’ Own Paid Fact Witness Concluded, In Writing, That The Bowles
       Incident Was Not Caused By A Jack Stand Defect

         The Opposition touts the Bowles claim as if it conclusively establishes the Defendants’

knowledge of false engagement, while ignoring their own paid fact witness’s conclusion that the

Bowles incident was not even caused by a defective jack stand at all — let alone false

engagement. As the Defendants pointed out in their motion, and as the Opposition completely

failed to address, Mr. Claypool concluded, in writing, that he did not believe the jack stand at

issue in the Bowles claim failed at all. (Ex. G to Motion.) After conducting an in-person

inspection and having plenty of time to analyze the facts, Mr. Claypool definitively concluded

that: “[a]s a matter of fact, I don't believe the stand failed at all in this case.” (Emphasis added.)

         Given Mr. Claypool’s conclusion, the Bowles claim cannot establish the Defendants’

knowledge that false engagement was a serious hazard. Insofar as substantial similarity analysis

would be required to assess this claim’s admissibility, Mr. Claypool did not know what model

jack stands Mr. Bowles used; he testified that Mr. Bowles used twice as many jack stands as the

decedent in this case; he had no idea which lift points were used; he did not try to reconstruct the

accident; and the jack stand had an obvious paint scrape, whereas the jack stand in this case was

completely unblemished. (Claypool Dep. Tr. pp. 186:15-191:2, Ex. D to Motion.)


1
  The Plaintiffs Opposition also discusses the feasibility of “reasonable alternative” jack stand designs. That
argument is not addressed in this Reply, as the feasibility of alternative designs goes to the issue of whether the jack
stand was defective, but does not bear directly on the Plaintiffs’ punitive damages claim. If the Plaintiffs cannot
prove the necessary element of recklessness, then they cannot recover punitive damages regardless of whether
reasonable alternative designs exist.

                                                           3
        Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 5 of 13



   B. The Raymond Claim Was A Tip-Over Case, Not A False Engagement Case

       The Plaintiffs claim that Mr. Claypool testified that this case “involved allegations of

sudden, unexpected loss of ratchet height” (Opposition p. 6), but that alone does not establish the

Defendants’ purported knowledge of false engagement — what matters is why the alleged loss of

ratchet height occurred. On that crucial issue, the Plaintiffs submit absolutely no evidence to

show that false engagement was even potentially at issue in Raymond. In other words, the

Plaintiffs have no evidence to show that there was any claim of false engagement at all in

Raymond (which there was not). Mr. Claypool himself did not provide any details except to say

that it was a wrongful death case involving an alleged jack stand failure. (Claypool Dep. Tr. at

pp. 128-31, Ex. D to Motion.)

       In fact, the only factual information regarding the Raymond claim is a January 5, 2007

letter from SFA’s outside counsel summarizing her inspection and investigation, which shows

that Raymond was a tip-over case and not a false engagement case. (See Ex. O to Motion.)

This letter establishes that the jack stands at issue in Raymond were a different model, at least

one of them physically deformed, and a paint transfer indicated that the jack stands were placed

under a moving element of the claimant’s vehicle’s suspension — a point that moved because it

was connected to a spring, and therefore was an improper support point. (Id.) Counsel’s letter

summarizing the Raymond investigation ultimately concluded that “[b]ecause the jack stand was

placed on a live element, the leg was unstable and the force [Raymond] exerted was sufficient to

shift the balance on the jack stand and pitch it over toward the front of the garage.” (Id. at p. 3)

        Based on all of the facts gathered to date regarding the Raymond claim, at most, this

claim potentially put SFA on notice that a jack stand could tip over if it was placed under a

moving element of a vehicle’s suspension — a danger the SFA expressly warned against by



                                                  4
        Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 6 of 13



instructing users to use only support points approved by their automobile manufacturers. There

is nothing about this claim, however, that would give the Defendants any notice of a “false

engagement” danger, and it accordingly cannot support the Plaintiffs’ case for punitive damages.

   C. The Hastedt Claim Involved Misuse And Overload Of Four Jack Stands
      Simultaneously With Two Of Them Under Moving Elements Of The Vehicle, And
      Resulted In Physical Damage To The Subject Stand — It Was Not A False
      Engagement Claim

       The Plaintiffs also point to the Hastedt claim as providing the Defendants with

knowledge of the risk of false engagement, completely ignoring that their own witness Roger

Claypool’s testimony showed that there was nothing about the Hastedt claim that implicated

false engagement. The relevant excerpts from Mr. Claypool’s deposition actually show that he

knew essentially no facts at all regarding this claim:

               Q: Okay. And when do you think that claim was?
               A: I have no idea . . . between ’02 and ’04 --
               …
               Q: Okay. And did you get any details on that claim?
               A: I did but I wouldn’t have retained any of the details . . . I just don’t -- I
               don’t recall them. I don’t recall the details. It was a jack stand.
               ...
               Q: What do you remember?
               A: That it was a jack stand whose complaint was the sudden and
               unexpected loss of load height.
               Q: You don’t have any more information than that?
               A: No. I don’t even remember the vehicle or the -- or the -- whether it was
               changing oil or changing shocks or what the details of that one was.
               …
               Q: (By Mr. Zakrzewski) You don’t remember the specific model of jack
               stand involved?
               A: I don’t. I don’t. I believe it was a 6902 as well but I couldn’t be
               certain.
               Q: You don’t know how the end user was purportedly using --
               A: No.
               Q: -- the jack stands at the time?
               A: Not off the top of my head. And I didn’t retain any -- any detailed
               information on those[.]

(R. Claypool Dep. Tr. pp. 193-195, Ex. A hereto.) This line of questioning concluding with Mr.

                                                  5
        Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 7 of 13



Claypool testifying that his “investigation” of this claim consisting of sending a questionnaire to

the claimant, and he did not know if he ever received a response. (Id. at p. 195:6-22.)

       The documents produced by the Defendants in discovery regarding the Hastedt claim

establish conclusively that there was nothing about this complaint that would have given the

Defendants any notice of a potential false engagement risk. The claimant complained about the

quality of the jack stand’s base, not any issue relating to the pawl, the ratchet bar, or engagement:

“The grade of the metal is thin and poor, puddle welds are only applied on the inside of the

seams. The construction is not supported. The feet are not supported by lower bracing at the

bottom to prevent lower collapse of the feet.” (May 21, 2005 Email, Ex. B.) The claimant also

admitted that he overloaded the jack stands, mistakenly believing that four jack stands could

support four times as much weight as one jack stand. (June 9, 2005 Email, Ex. C.) The claimant

later sent photographs of his jack stand, which show that the jack stand suffered severe physical

damage, in stark contrast to the jack stand in this case. (July 13, 2005 Email, Ex. D.)

       In response to this claim, Roger Claypool sent a letter stating that “two key elements”

contributed to the incident. (June 6, 2005 Email, Ex. E hereto.) First, he stated that the claimant

used four jack stands simultaneously to support both ends of his vehicle, constituting “misuse”

pursuant to both the manual and warning label. (Id.) He also stated that “[t]he rear jack stands

were placed on a part of the vehicle that is designed to flex or move, independently from other

components under load instead of being placed on a rigid frame member.” (Id.) He went on to

note that the jack stands were in place for two weeks with no indication of a problem, and

ventured a “tentative conclusion” that the load balance was disturbed which caused the vehicle to

move and break contact with the jack stands’ support points. (Id.) In sum, none of the facts of




                                                 6
          Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 8 of 13



this claim, and none of the information on file regarding this claim, provide any indication that

the Defendants were given any notice of a “serious danger” posed by false engagement.

         Considering all of the claims cited by the Plaintiffs, there are no instances in which false

engagement has been documented in the field, and in the very few instances where the

circumstances could have even possibly pointed to something like false engagement, the

Defendants searched for and found that there was another clear explanation — typically product

misuse. The fact that the Defendants investigated each and every jack stand claim in this manner

does not show intentional disregard of a known risk, and it actually shows the exact opposite.

         Nowhere does the Opposition actually attempt to engage with the facts of these

underlying claims — instead, the Plaintiffs gloss over the facts and make the exceedingly general

argument that other jack stand claims — regardless of what actually happened in those incidents

— somehow establish the Defendants’ knowledge of the objectively-unsubstantiated false

engagement phenomenon.2 Put simply, the Plaintiffs’ argument boils down to the assertion that

because other jack stand claims with completely-unrelated facts existed, the Defendants should

be charged with knowledge of false engagement claims that do not exist. That simply does not

pass muster under the substantial similarity standard nor the controlling standard for summary

judgment — it does not make logical sense nor does it comport with the controlling law.3

    D. The Competitor’s Jack Stand Manual Quoted By The Plaintiffs Does Not In Any
       Way Establish The Danger Of “False Engagement” Nor Does It Show That The
       Defendants Were Reckless


2
  This approach is highlighted by footnote 8 on page 10 of the opposition, where the Plaintiffs identify five other
claims to say that the Defendants had notice of other complaints regarding jack stands. They do not even argue that
these claims had anything to do with “false engagement” — which they did not — nor do they assert that these
claims involved the model of jack stands at issue in this case — which they also did not.
3
  Due to Sears’ recent bankruptcy and the attendant automatic stay, Sears, Roebuck and Co. is not joined in this
reply, and arguments specific to Sears, including the argument that the Plaintiffs’ proffered evidence does not show
that Sears had notice of prior claims, is not set forth in this reply, but will instead be made at a later date, if and
when it becomes procedurally appropriate to do so.

                                                          7
        Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 9 of 13



       The Plaintiffs’ quote a 3-ton jack stand manual by Sealy Quality Machinery that (a) does

not specifically mention false engagement and (b) is remarkably similar to the Craftsman 50163

manual and warnings. The Sealy manual contains the following instructions and warnings:

              Ensure the centre column is locked with the locking lever down and pawl
               engagement with a ratchet tooth;
              Ensure toothed side of column will engage with locking lever mechanism;
              WARNING: ENSURE PAWL IS FULLY ENGAGED WITH TEETH;
               and
              Failure to heed these warnings may cause damage, injury, or loss of life.

None of these warnings mention false engagement, partial engagement, or unstable engagement.

       In fact, the manual for the jack stand at issue in this case contains instructions and

warnings that are in substance essentially the same as those contained in the Sealy manual:

              Install ratchet bar into frame with ratchet area of bar aligned with locking
               pawl (stopper);
              The weight of the locking handle should secure the ratchet bar in desired
               position. To confirm this, simply push down on the locking handle.
               Check to ensure ratchet bar is secure before loading;
              [E]nsure vehicle is secure before working on, around or under; and
              Failure to heed product markings or warnings may result in personal
               injury or property damage.

(See Craftsman 50163 Manual p .3, Ex. R to Defs.’ Motion.) In the face of this comparison,

there is no logical way for the Plaintiffs to spin the Sealy manual as a key piece of evidence

establishing that the Defendants’ reckless decision to ignore the risk of false engagement.

II.    THE TWO KEY DECISIONS CITED BY THE PLAINTIFFS ACTUALLY
       HIGHLIGHT THE LACK OF RECKLESSNESS EVIDENCE IN THIS CASE

       The Plaintiffs rely primarily on two cases to argue that their evidence is sufficient to

support a recklessness claim, on page 9 of their Opposition, but both of these decisions addressed

situations where there were literally thousands of incidents to put the defendants on notice that

their products were potentially dangerous. In the first case that the Plaintiffs discuss, Lutes v.

Kawasaki Motors Corp. U.S.A., No. 3:10-cv-01549-WWE, 2015 U.S. Dist. LEXIS 168659, at

                                                8
       Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 10 of 13



*13-14 (D. Conn. Dec. 17, 2015), the court’s decision to deny summary judgment was based on

the fact that the defendant sold 2,715 replacement cargo hooks, so a jury could have reasonably

found that this large number of replacement hooks was evidence that the hooks were not being

used as intended by the defendants. In the second case, Rosenthal v. Ford Motor Co., 462 F.

Supp. 2d 296, 312-13 (D. Conn. 2006), the plaintiff’s expert provided evidence of National

Highway Traffic Safety Administration data showing that there were only two instances of tread

peels of Goodyear tires on Ford Explorers causing accidents, while there were 1,183 instances of

the Firestone tires at issue causing accidents when equipped on Ford Explorers.

       Neither the Plaintiffs nor their experts in this case have provided any data regarding the

frequency of incidents of false engagement on either the Craftsman 50163 jack stands at issue or

regarding ratchet-and-pawl jack stands generally. The Plaintiffs argue that SFA’s distribution

data showing over 1 million jack stands sold in the past seven years alone, contrasted against the

lack of a single confirmed instance of false engagement, is inadmissible, but their argument lacks

any sound legal basis. The Third Circuit case cited by the Plaintiffs, Forrest v. Beloit Corp., 424

F.3d 344, 357 (3d Cir. 2005), stated outright that “[t]here is little doubt that as a general matter

evidence concerning the absence of prior accidents can satisfy the relevance threshold,” and that

this evidence can be relevant to show the absence of a defect, the lack of a causal relationship

between an injury and an alleged defect, and “the nonexistence of an unduly dangerous

situation.” While that court excluded the evidence at issue because it was introduced through the

testimony of a witness who would not have known of accidents involving the product at issue at

other locations if they had occurred, that is not an issue here. The Plaintiffs also cited the

Connecticut Supreme Court’s sixty-plus-year-old decision in Facey v. Merkle, 146 Conn. 129

(1959), for the proposition that the Defendants must demonstrate that other individuals’ use of



                                                 9
           Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 11 of 13



the product was identical to the Plaintiff’s use in order for data regarding the absence of other

incidents to be admissible. That case is completely inapplicable, as it involved a disabled

plaintiff injured on a stairwell, and the defendant sought to introduce evidence that other persons,

who were not disabled, were not injured on the stairwell. In this case, there is no analogous

factual circumstance to distinguish the Plaintiff’s decedent’s use of ratchet-and-pawl jack stands

from other users, where ratchet-and-pawl jack stands work the same way for everyone.

III.       CONCLUSION — THE PLAINTIFFS DO NOT HAVE ANY EVIDENCE SUFFICIENT TO
           ALLOW A REASONABLE JURY TO FIND THAT THE DEFENDANTS ACTED RECKLESSLY,
           WHICH IS A NECSSARY ELEMENT OF THEIR PUNITIVE DAMAGES CLAIM, AND
           SUMMARY JUDGMENT IS ACCORDINGLY MERITED

           Connecticut law is clear that “[a]llegations of recklessness differ from allegations of

negligence because reckless conduct tends to take on the aspect of highly unreasonable conduct,

involving an extreme departure from ordinary care, in a situation where a high degree of danger

is apparent.” Pecan v. Madigan, 97 Conn.App. 617, 622 n.5 (2006), cert. denied, 281 Conn. 919

(2007).       In the face of this standard, the Plaintiffs have absolutely no admissible evidence to

show that false engagement was a serious danger posed by Craftsman 50163 jack stands, let

alone evidence that the Defendants committed “an extreme departure from ordinary care” in a

situation where “a high degree of danger is apparent.” The Plaintiffs’ own expert, Frederick

Heath, testified that he had “never seen” and “never investigated” a case of false engagement

before, and he was “skeptical” of this case when he became involved — he had only previously

heard of false engagement from “scuttlebutt”4 in the industry. (Heath Dep. Tr. pp. 81:13-83:4,

Ex. F hereto.) Given the complete lack of objective evidence of false engagement, no reasonable

jury could find in the Plaintiffs’ favor on the necessary recklessness element of their punitive

damages claim, and summary judgment should accordingly be granted for the Defendants.



4
    Webster’s dictionary defines “scuttlebutt” as “Rumor; gossip”.

                                                          10
Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 12 of 13



                             DEFENDANTS,

                             SHINN FU CORPORATION,
                             SHINN FU COMPANY OF AMERICA, INC.,
                             MVP (HK) INDUSTRIES, LTD., and
                             WEI FU (TAISHAN) MACHINERY &
                             ELECTRIC CO., LTD.



                             By:    /s Steven J. Zakrzewski
                                Dennis O. Brown, Esq. (ct04598)
                                Steven J. Zakrzewski, Esq. (ct28934)
                                Gordon & Rees, LLP
                                95 Glastonbury Blvd., Suite 206
                                Glastonbury, CT 06033
                                (860) 278-7448
                                (860) 560-0185 (fax)
                                dbrown@gordonrees.com
                                szakrzewski@gordonrees.com




                               11
                         Case 3:13-cv-00257-JAM Document 325 Filed 11/20/18 Page 13 of 13



                                                  CERTIFICATE OF SERVICE

                         I hereby certify that on November 20, 2018, the foregoing was electronically filed and

                  served by mail on anyone unable to receive notice of electronic filing. Notice of this filing will

                  be sent by email to all parties by operation of the Court’s electronic filing system or by mail on

                  anyone unable to receive notice of electronic filing as indicated in the Notice of Electronic

                  Filing. Parties may access this document through the Court’s CM/ECF System.




                                                                      /s Steven J. Zakrzewski
                                                               Steven J. Zakrzewski




1097376/40951506v.1
                                                                 12
